Citation Nr: 1641713	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  08-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with lumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for status post left shoulder separation with arthralgia (excluding a temporary total evaluation from January 14, 2015, to May 5, 2015).

4.  Entitlement to service connection for a cervical spine disorder, to include as due to a service-connected left shoulder disability.

5.  Entitlement to service connection for migraine headaches, to include as secondary to a cervical spine disorder and a service-connected left shoulder disability.

6.  Entitlement to a total disability rating based on individual unemployabililty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Dorle, Agent


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, July 2008, and February 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2011, the Board remanded the claim for further development.  In an August 2015 rating decision, the Veteran was granted a temporary 100 percent evaluation for his service-connected left shoulder disability based on surgical or other treatment necessitating convalescence effective January 14, 2015, to May 5, 2015.  The case has since been returned to the Board for appellate review.

The Board recognizes that the Veteran raised the issues of depression, anxiety, insomnia, and hemorrhoids in lay statements dated May 2016 and June 2016.  However, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for an increased evaluation for the low back and left shoulder disabilities, the Board finds that additional examinations are required in order to comply with the United States Court of Appeals for Veterans Claims (Court) recent decision Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  

The Board also notes that the Veteran may have received worker's compensation for an on-the-job injury.  As there is a TDIU claim at issue and the Veteran's employability status is relevant, these worker's compensation and/or employment records should be obtained and associated with the claims file.  Review of the claims file shows that such records may also be related to his claims for his low back, radiculopathy of the right lower extremity, left shoulder, cervical spine, and migraine disorder claims.  

In addition, the Board finds that an additional VA examination is needed in connection with the Veteran's claim for an increased evaluation for right lower extremity radiculopathy.  First, relevant information may be found in the Veteran's worker's compensation records being requested upon remand.  Second, the Board notes that the Veteran was afforded VA examinations in January 2014 for his low back and peripheral nerve claims.  Both examinations noted the presence of right lower extremity radiculopathy; however, a June 2016 VA examination for the spine noted no radiculopathy.  As there is conflicting evidence of record, the Veteran should be afforded another VA examination.

Moreover, while the Veteran was afforded a VA examination in connection with his claim for service connection for a cervical spine disorder in January 2014, that examiner noted that the service treatment records did not indicate the presence of a neck disorder.  However, review of the service treatment records shows that the Veteran reported experiencing neck pain in connection with his left shoulder disorder on several occasions in July 2005.  As such, it appears the January 2014 VA examiner's opinion was based upon an inaccurate factual premise.  Therefore, an additional medical opinion is needed.

The Board further notes that the Veteran's claim for service connection for migraine headaches is inextricably intertwined with the claim for service connection for a cervical spine disorder.  For this reason, the issue of entitlement to service connection for a cervical spine disorder must be resolved prior to resolution of the claim for service connection for migraine headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, right lower extremity radiculopathy, migraine headaches, cervical spine, and left shoulder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should attempt to obtain any workers' compensation records.  If these records cannot be obtained, the claims file should be properly documented.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a cervical spine disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a cervical spine disorder that is either caused by or permanently aggravated by his service-connected left shoulder disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected status post left shoulder separation with arthralgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left shoulder disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left shoulder, as well as the right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

He or she should also indicate whether there is any impairment of the humerus, to specifically include whether there is malunion, recurrent dislocation at the scapulohumeral joint, or fibrous union.  The examiner should also state whether there is any impairment of the clavicle or scapula, to specifically include whether there is malunion, nonunion with or without loose motion, or dislocation.  

The examiner should also indicate whether there are any scars related to the Veteran's left shoulder disorder, and if so, provide the findings necessary to rate such a scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected degenerative disc disease with lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes during the past 12 months and identify any and all associated neurologic abnormalities.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected right lower extremity radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right lower extremity radiculopathy under the rating criteria.  In particular, the examiner should indicate whether there is paralysis of the right lower extremity that is complete, such that the foot dangles and drops with no active movement possible of the muscles below the knee or with very weakened or lost flexion of the knee or if the paralysis is incomplete.  If incomplete paralysis is found, the examiner should state whether the disability is mild, moderate, moderately severe, or severe in nature.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for an aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




